Appeal by the defendant from two judgments of the County Court, Rockland County (Edelstein, J.), both rendered September 7, 1984, convicting him of criminal sale of a controlled substance in the first degree (two counts; one count under each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contentions that New York’s mandatory sentencing statutes for criminal sale of a controlled substance in the first degree are unconstitutional per se and unconstitutional as applied to him, are without merit (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950).
Moreover, the defendant’s guilty pleas were properly accepted (see, People v Harris, 61 NY2d 9).
We have reviewed the defendant’s remaining contentions and have found them to be without merit. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.